Citation Nr: 0410060	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for genitourinary cancer 
(transitional cell carcinoma) of the bladder and left kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from December 1965 to December 1967, including a period of 
service in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2000, a statement of the case 
was issued in January 2001, a supplemental statement of the case 
was issued in January 2002 and a substantive appeal was received 
in March 2002.  

In accordance with the veteran's description of the issue on 
appeal set forth in his substantive appeal, the Board has listed 
the issue as shown on the first page of this decision. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Preliminary review of the record reveals that the veteran has not 
been afforded a VA examination in connection with his claim.  See 
38 C.F.R. § 3.159(c)(4) (2003).  The Board believes an examination 
and opinion are necessary in this case in view of the evidence 
showing a history genitourinary complaints at the time of the 
veteran's separation examination, genitourinary symptoms during 
the years immediately after the veteran's discharge, and eventual 
treatment for transitional cell carcinoma.  

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and take any necessary action 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information and evidence not of record 
that is necessary to substantiate his claim, (b) the information 
and evidence that VA will seek to provide, and (c) the information 
and evidence that the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

2.  The veteran should be scheduled for an appropriate VA 
examination to ascertain the nature and etiology of the disability 
described by the veteran as transitional cell carcinoma of the 
left kidney and bladder.  It is imperative that the claims file be 
made available to and be reviewed by the examiner in connection 
with the examination.  After reviewing the claims file and 
examining the veteran, the examiner offer an opinion as to whether 
it is at least as likely as not (a 50% or higher degree of 
probability) that the claimed disability is related to any 
genitourinary complaints/symptoms noted in service medical 
records.  The examiner should also offer an opinion as to whether 
it is at least as likely as not (a 50% or higher degree of 
probability) that the claimed disability is causally related to 
exposure to herbicide agents during the veteran's Vietnam service.  
A detailed rationale for all opinions expressed should be 
furnished. 

3.  After completion of the above, the RO should review the 
expanded record and determine if the benefit sought can be 
granted.  Unless the benefit sought is granted, the veteran and 
his representative should be furnished an appropriate supplemental 
statement of the case and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





